Case 9:19-mc-80024-DMM Document 24 Entered on FLSD Docket 06/17/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


   PUES FAMILY TRUST IRA, MICHAEL
   PUES EXECUTOR

   v.

   PARNAS HOLDINGS, INC, LEV PARNAS                Case No. 19-MC-80024 DMM

         Debtor.
                                     /

                   JUDGMENT CREDITOR’S NOTICE OF SUBPOENAS

         Judgment Creditor/Plaintiff PUES FAMILY TRUST IRA, by and through its

   undersigned counsel, hereby serves its Notice of Intent to Serve Subpoenas To Produce

   Documents in a Civil Action on 1) America First Action, Inc., and 2) Russell S. Jacobs,

   P.A., all pursuant to the Federal Rules of Civil Procedure in the above styled cause and

   attaches a copy of the subpoenas to be served upon the above referenced parties June 18,

   2019 or as soon thereafter as service may be effectuated.

         DATED on June 17, 2019

                              .             Respectfully submitted,

                                            ANDRE LAW FIRM P.A.
                                            Counsel for Plaintiff/Judgment Creditor
                                            18851 N.E. 29th Ave Suite 724
                                            Aventura, FL 33180
                                            Tel. 786 708 0813
                                            Fax 786 513 8408

                                         By: /s/ Tony André
                                             Tony André, Esq.
                                             Florida Bar No.: 0040587
Case 9:19-mc-80024-DMM Document 24 Entered on FLSD Docket 06/17/2019 Page 2 of 2
                                                                       Case No. 19-MC-80024 DMM




                                   CERTIFICATE OF SERVICE

            I certify that on this 17th day of June 2019, I filed the foregoing with the Clerk of the
   Court and have served copies of this pleading via first class mail on the following parties, I also
   certify that I am admitted to the United States District Court for the Southern District of Florida:

          Chris Draper, Esq.
          Greenspoon Marder
          525 Okeechobee boulevard Suite 900
          West Palm Beach FL 33401
           Attorneys for Defendants



                                                                /s/ Tony Andre
                                                 Tony Andre




                                                    2
